DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31st, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 1-2, filed August 31st, 2022, with respect to the previous art-based rejections have been fully considered and are persuasive.  The art-based rejections of the claims have been withdrawn. 
The amendments include new defining structure of the supporting structure and the respective mounting of the electrical control devices.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the supporting structure comprising “a first section and a second section coupled to the first section”. This can generally be understood to refer to any number of embodiments whereby the first section is either the stiffening braces and the second section is the connection flanges, or vice versa. The claim continues, “the first section being configured to stiffen the respective flange of the hub…” Based on the filed disclosure, this means that the first section is either the stiffening disk (127), or the angled braces (27). However, the claim continues on, “the second section having a mounting interface for receiving the arrangement of the electrical control devices”. This means that the second section must mean the stiffening disk (127) as that is where the mounting interface (130) is seen, or in the case of the angled brace embodiment the braces are where the mounting interface is located (as seen in Figure 4). Because the braces and the stiffening ring are seen as the structure that “stiffens the respective flange of the hub”, it’s unclear how the nomenclature “first” and “second” operates in the context of the filing. Because “first” and “second” were not utilized to reference specific structure in the specification, inferences must be made in the context of the claims, drawings, and specification. As such, it’s not clear what structure is “first” or “second” given the seemingly contradictory claim language in the context of the specification and drawings.
Claims 2-4 and 7-9 are rejected by virtue of their dependence. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivanantham (US 20140064971) in view of Kirchner (US 7780417) and Ireland (GB 2526277).
Sivanantham discloses a rotor hub of a wind turbine (Figure 2), comprising: a hub housing (102) having a plurality of connecting flanges (112), wherein each of the plurality of connection flanges are configured to be coupled to a respective rotor blade (20); a plurality of pitch drives (146, 148), wherein each of the plurality of pitch drives are configured to rotate a respective rotor blade. 
Sivanantham fails to teach an arrangement of electrical control devices, wherein the plurality of pitch drives is connected to the arrangement of electrical control devices, wherein the arrangement of the electrical control devices is configured to control the plurality of pitch drives, respectively, and wherein the arrangement of the electrical control devices is provided in a module as a structural unit, wherein the module is connected to the hub housing, wherein the module has a supporting structure comprising a first section and a second section coupled to the first section, the first section being configured to stiffen the respective flange of the hub, the second section having a mounting interface for receiving the arrangement of the electrical control devices, wherein the arrangement of electrical control devices is fixed to the mounting interface of the second section of the supporting structure, wherein the module is fixed via the supporting structure to an outside surface the hub housing against one of the plurality of connecting flanges and the module is accessible to maintenance personnel from inside and outside the hub housing.
Sivanantham further teaches a supporting structure (104) with a mounting flange (124) that is fixed outside the hub housing at the plurality of connecting flanges (112). The supporting structure further includes a supporting structure stiffener web (126) that includes a series of openings (138). The first and second section are either the webs/struts of the plate, or the flange that allows for connection to the hub, as the claim language is not clear and contradictory with respect to the disclosure (see 35 U.S.C. 112 rejections above). Kirchner teaches analogous blade/hub connection devices for a wind turbine, including an arrangement of electrical control devices (34, 36), wherein the plurality of pitch drives is connected to the arrangement of electrical control devices (pitch drives 32), wherein the arrangement of the electrical control devices is configured to control the plurality of pitch drives, respectively, and wherein the arrangement of the electrical control devices is provided in a module as a structural unit (26), wherein the module is connected to the hub housing (Figure 2), wherein the module has a supporting structure (rim structure that includes plurality of bolt holes), wherein the arrangement of electrical control devices is fixed to the supporting structure (“Further, a converter cabinet 34 and an accumulator cabinet 36 for the pitch system are provided on the carrier element 26.”). Ireland teaches a wind turbine rotor that utilizes modular electric control equipment connectable to the hub where the blade is attached. A plate-like element (see Figure 5) includes a manhole cover (48) in the center to allow personnel to access through the inside and outside the hub housing, and in addition the electrical control devices are attached around the plate on the inside facing the hub interior. Ireland teaches that this modular design with the electronic control components attached so that the assembly can be directly replaced. Specifically, Ireland teaches “Components of the control electronics are fitted as sub-assemblies which may be directly replaced. In case of faults, the connection casting module is simply unbolted and removed for off-line fault finding, with another connection module installed in its place to minimise downtime” (Page 4, lines 28-32).
Because Sivanantham affixes a supporting structure to the outside of the hub housing at the plurality of connecting flanges, and because Kirchner similarly teaches a supporting structure with carrier element that is fixed to an arrangement of the electrical control devices which control the pitch drives, and Ireland teaches the arrangement of electrical control devices can be fitted on the stiffening plate portion of the modular blade connection, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting structure of Sivanantham such that it includes the fixing of the electrical control devices with the manhole accessible from inside and outside the housing as taught by Kirchner and Ireland for the purposes of simplifying the installation of the pitch system onto the hub as the carrier can be tested independent of its installation therein, and for the purposes of controlling the pitch motors, and in case of faults, the connection casting module is simply unbolted and removed for off-line fault finding. Further, with the inclusion of the electrical control devices of Kirchner and Ireland, they are connected to the pitch control drives for the purposes of control (one of the stated purposes of the combination).. The above combination further defines the module as fixed via the supporting structure of Sivanantham which defines a series of openings (138), and thereby the module is accessible from outside the hub housing, and Ireland teaches the manhole accessible on both sides. The module is fixed to the supporting structure, and the supporting structure is mounted from outside the hub housing against the plurality of connecting flanges.
Regarding claims 2-4 and 7-8, Sivanantham in view of Kirchner and Ireland teaches the rotor hub according to claim 1 above. Sivanantham as modified by Kirchner and Ireland teaches the module has an interface for fixing configured to fix to the respective connecting flanges, wherein the supporting structure is preferably adapted is configured to brace the rotor hub (Sivanantham, Figure 2; supporting structure includes 124, 126, 128, 132), each of the plurality of connecting flanges has a flange plane and a through opening (Sivanantham, see Figure 2 through openings central to the connecting flanges), wherein each through opening has a cross-sectional area projected on to the respective flange plane, wherein respective control devices of the arrangement of electrical control devices are arranged within the respective projected cross-sectional area (Sivanatham as modified by Kirchner and Ireland would include the electrical control devices within this plane as they are connected on the underside of the supporting structure). Sivanantham further discloses the supporting structure has a plurality of supporting struts connected to each other in angular relationship (see Figure 2, 126 includes three struts with angular relationship), the supporting structure has a walkway surface covering the through opening (the structure allows for a walkway over the opening), and the supporting structure has a stiffening disk (the supporting structure as arranged is a disk-shaped structure that includes stiffening webs).
Regarding claim 9, Sivanantham in view of Kirchner and Ireland teaches the rotor hub according to claim 1 above. Sivanantham as modified by Ireland further teaches the module has a manhole with a cover (Ireland, 48), wherein the manhole is configured for a person to pass through from the hub housing into the rotor blade.
Allowable Subject Matter
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record has established the utilization of a support structure is limited to wherein the supporting structure includes a plurality of supporting struts connected to each other in angular relationship with a central opening, and wherein the plurality of supporting struts is fixed to the hub at the respective through opening such that the central opening of the plurality of supporting struts faces the through opening, and wherein so that the module is accessible from outside the hub housing through the central opening and the through opening, in addition to the previously recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745